Citation Nr: 1014206	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The Veteran's bilateral ear hearing loss is manifested by 
Level I hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further 
notice is needed under the VCAA.

The duty to assist the Veteran has been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the Veteran has undergone VA examinations in order 
to ascertain the severity of his service-connected bilateral 
hearing loss.  VA has revised its hearing examination 
worksheets to include the effect of a veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also 
38 C.F.R. § 4.10 (2009).  Even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination. Id.  In March 2008, the Board 
remanded the Veteran's claim for further development, 
specifically in order for the Veteran to undergo a VA 
audiological examination.  In August 2009, the Veteran 
underwent such an examination, which included an assessment 
of the functional impact of his bilateral hearing loss.  The 
Board finds that the August 2009 VA examination was, thus, 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Even if the August 2009 assessment of 
the functional impact was defective in some manner, the 
Veteran has not submitted evidence or argument of how he was 
prejudiced by the examination.  As such, the Veteran has not 
satisfied his burden.  Martinak, 21 Vet. App. at 455-56.  

After the RO issued a September 2009 supplemental statement 
of the case, the Veteran was provided a 30-day window to 
submit further arguments or additional evidence before his 
claim was remitted to the Board.  Within that 30-day window, 
the Veteran submitted evidence that was largely duplicative, 
with the exception of April 2009 treatment reports.  
Subsequent to receiving this evidence, the RO remitted the 
Veteran's claim to the Board without issuing another 
supplemental statement of the case wherein the April 2009 
treatment reports were considered.  In March 2010, the 
Veteran's representative waived the Veteran's right to have 
the RO review the April 2009 treatment reports.  38 C.F.R. 
§ 20.1304 (2009).  As such, the Board will consider this 
evidence herein.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

In January 2002, the Veteran submitted a service-connection 
claim for bilateral hearing loss.  This claim was granted in 
March 2003 and a noncompensable evaluation was assigned, 
effective January 3, 2002.  The Veteran perfected an appeal, 
seeking a compensable initial evaluation.  In March 2008, the 
Board remanded this claim for further development.  This 
claim has been remitted to the Board for appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

This appeal is based on the assignment of an initial rating 
for bilateral hearing loss following an initial award of 
service connection for that disability.  Staged ratings are 
appropriate whenever the factual findings show distinct 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids.

In February 2000, the Veteran underwent an audiological 
examination pursuant to his occupation that revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
35
50
LEFT
0
0
10
40
45

When compared to previous examination results, the February 
2000 evaluation demonstrated a "shift in hearing."  As 
such, the Veteran was scheduled to undergo re-testing the 
following month.  In March 2000, the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
30
45
LEFT
0
0
10
35
40

Based upon a comparison of the February and March 2000 
results, it was determined that "the shift in hearing" was 
"temporary." The Veteran was advised to wear hearing 
protection and to continue to schedule routine tests.  These 
audiological examinations did not result in diagnoses of 
bilateral hearing loss nor did they include speech 
recognition testing.

In February 2003, the Veteran underwent a VA audiological 
examination to determine the presence of bilateral hearing 
loss and, if present, the etiology and severity thereof.  
Audiological testing produced puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
40
45
LEFT
0
0
10
40
50

Based on these results, the examiner determined the Veteran's 
right ear average puretone threshold was 29, and that his 
left ear average puretone threshold was 25.  Speech 
recognition testing using the Maryland CNC word list resulted 
in scores of 100 percent, bilaterally.  The diagnosis was 
normal hearing from 500 Hertz through 2000 Hertz, sloping to 
moderate high frequency sensorineural hearing loss.

In January 2004, the Veteran and his spouse testified at a RO 
hearing about the symptoms and effects of the Veteran's 
bilateral hearing loss.

In May 2004, the Veteran underwent a VA audiological 
examination that revealed puretone threshold, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
60
LEFT
25
30
25
45
60

Based on these results, the examiner determined the Veteran's 
right ear average puretone threshold was 33, and that his 
left ear average puretone threshold was 40.  Speech 
recognition testing using the Maryland CNC word list produced 
scores of 92 percent for the Veteran right ear, and 100 
percent for his left ear.  The diagnosis was mild 
sensorineural hearing loss, bilaterally.

In September 2005, the Veteran underwent a third VA 
audiological examination.  An audiological examination 
demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
40
40
LEFT
0
5
10
40
50

Based on these results, the examiner determined that the 
Veteran's right ear average puretone threshold was 23, and 
his left ear average puretone threshold was 26.  The examiner 
also administered a speech recognition test using the 
Maryland CNC word list that produced a score of 98 percent 
for the Veteran's right ear, and 94 percent for his left ear.  
The diagnosis was normal sloping to mild high frequency 
sensorineural hearing loss in the Veteran's right ear, and 
normal sloping to moderate high frequency hearing loss in the 
Veteran's left ear.  The examiner noted that there was a 
discrepancy between the left ear results during this 
examination and the left ear results from the May 2004 
examination.  As such, the examiner also performed 
otoacoustic emissions testing.  This "objective measure of 
hair cell function" confirmed the results obtain on this 
occasion and those obtained from the February 2003 
examination.

In March 2007, the Veteran underwent a private audiological 
examination, including puretone threshold testing, which 
appeared in the claims file in graphical form.  The RO 
converted some of the results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
10
45
45
LEFT
-
10
15
40
45

Speech discrimination testing using the "NU6-25" word list 
resulted in a score of 100 percent for the Veteran's right 
ear, and 96 percent for the Veteran's left ear.  The 
diagnosis was normal sloping to severe sensorineural hearing 
loss, bilaterally.  Further, the doctor administering the 
examination stated that, using an American Medical 
Association formula, the Veteran's test results indicated 11 
percent hearing loss, bilaterally.

In December 2007, the Veteran and his spouse testified at a 
Board hearing as to the Veteran's then current symptoms of 
his service-connected bilateral hearing loss and the 
difficulties associated therewith.  The Veteran further 
testified that his bilateral hearing loss had worsened since 
the September 2005 VA examination.

In April 2009, the Veteran underwent a routine audiological 
examination.  The results of puretone threshold testing were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
55
LEFT
5
5
15
50
55

The Veteran's average puretone threshold was, thus, 31, 
bilaterally.  38 C.F.R. § 4.85(d).  Speech recognition 
testing resulted in scores of 96 percent, bilaterally.  The 
diagnosis was normal hearing through 2000 Hertz, with mild 
sloping to severe right ear sensorineural hearing loss; and 
normal hearing through 2000 Hertz, with mild to moderately-
severe left ear sensorineural hearing loss.

In August 2009, the Veteran underwent a VA audiological 
examination.  The Veteran's puretone thresholds were measured 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
55
LEFT
5
5
10
45
50

Based on these results, the examiner calculated the Veteran's 
right ear average puretone threshold was 28, and his left ear 
puretone threshold was 31.  Speech discrimination testing 
resulted in a score of 100 percent for the Veteran's right 
ear, and 98 percent for his left ear.  The diagnosis was 
normal sloping to severe high frequency sensorineural hearing 
in the Veteran's right ear, and normal sloping to moderately-
severe high frequency sensorineural hearing loss in his left 
ear.  In terms of functional impact, the examiner opined that 
the Veteran's service-connected bilateral hearing loss would 
have "significant [occupational] effects," including poor 
social interactions and hearing difficulty.  Further, the 
Veteran was "likely to have difficulties understanding 
speech in the presence of background noise."

Applying the results from each of the VA examinations and the 
results from April 2009 treatment reports to the Rating 
Schedule reveals a numeric designation of Level I in the 
right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI, Diagnostic Code 6100.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Rating Schedule results in 
a noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.  

The February and March 2000 audiological evaluations did not 
include speech recognition testing using the Maryland CNC 
word list and were not administered by a State-licensed 
audiologist.  Additionally, the results that were transcribed 
by the RO from the March 2007 private audiological 
examination did not include puretone thresholds at the 500 
Hertz level, bilaterally, and did not include speech 
discrimination testing using the Maryland CNC word list.  As 
such, the Board finds that both the February and March 2000 
examinations and the March 2007 private examination do not 
conform to regulatory requirements for evaluating hearing 
disabilities and, thus, cannot be considered herein.  
38 C.F.R. § 4.85(a); Kelley v. Brown, 7 Vet. App. 471, 474 
(1995) (noting that the Board may not interpret graphical 
representations of audiometric data).

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in either 
ear.  Thus, the Veteran is not entitled to consideration 
under C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his service-connected bilateral hearing loss.

This does not mean that the Veteran does not have a bilateral 
hearing disability; in fact, the evidence of record 
demonstrated otherwise.  However, the degree to which this 
bilateral hearing disability effects the average impairment 
of earnings, according to the Rating Schedule, does not 
result in a compensable evaluation.  38 U.S.C.A. § 1155.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the audiometric findings, the 
noncompensable evaluation in effect for the Veteran's 
service-connected bilateral sensorineural hearing loss is 
appropriate, and entitlement to a compensable evaluation for 
bilateral sensorineural hearing loss is not warranted at any 
point during the pendency of this appeal.  Fenderson, 12 Vet. 
App. at 126.

During the pendency of this appeal, the Veteran submitted 
articles and medical literature in support of his claim.  
These materials may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
The submitted materials discussed the causes, symptoms, and 
difficulties associated with bilateral hearing loss.  
However, these articles were general in nature and did not 
address the salient issue in this claim: the severity of the 
Veteran's service-connected bilateral sensorineural hearing 
loss as measured by his puretone thresholds and his speech 
discrimination scores.  As such, The Board finds that the 
articles and medical literature is not probative evidence 
regarding the Veteran's claim.  Id.; see also Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Additionally, the Veteran submitted several lay statements 
concerning the observable difficulties associated with his 
service-connected bilateral hearing loss.  The Veteran and 
his spouse further testified as to the Veteran's symptoms of 
and difficulties with his bilateral hearing loss during the 
January 2004 RO hearing and the December 2007 Board hearing.  
These statements and testimony described various occasions 
wherein the Veteran experienced difficulty hearing, 
understanding, or communicating in environments with 
background noise.  As discussed above, VA's determinations of 
disability ratings for hearing impairments are limited to the 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  As such, for purposes of ascertaining a 
schedular disability evaluation, these lay statements are not 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Baldwin v. West, 13 Vet. App. 1, 8 (1999); 
see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating inadequate.  The Veteran's service-
connected bilateral hearing loss is evaluated as an 
impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

The Veteran's bilateral hearing loss was manifested by Level 
I hearing acuity throughout the pendency of this appeal.  The 
Veteran submitted lay statements and he and his spouse 
provided testimony detailing the Veteran's difficulties with 
hearing, understanding, and communicating in environments 
with background noise.  Further, the August 2009 VA examiner 
opined that the Veteran's bilateral hearing loss would cause 
poor social interactions and hearing difficulty.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability 
picture represented by a noncompensable disability rating.  
Compensable ratings are provided for certain manifestations 
bilateral hearing loss, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a noncompensable rating reasonably describe the 
Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see 
also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disability at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


